Detailed Action
The instant application having Application No 16/685,564 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims. This application is in response to the claims filed 3/26/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment provided below was given in a telephone interview with Kirk Coombs on 6/28/21.

The application has been amended as follows: 
	The claims read as follows:
1.	(Currently Amended) A computing device for facilitating recording a trace of code execution using reserved cache lines in a processor cache, the computing device comprising:
a plurality of processing units;
the processor cache, which is shared by the plurality of processing units and which is configured to cache data from a memory device, the processor cache including:
a first plurality of cache lines in the processor cache that each comprise at least (i) an address portion for storing a memory address within the memory device, and (ii) a value portion for storing a value associated with the memory address; and
a second plurality of cache lines in the processor cache that are reserved to store a plurality of sets of accounting bits, each set of accounting bits comprising a plurality of accounting bits and being associated with a different cache line in the first plurality of cache lines, each cache line in the second plurality of cache lines storing two or more of the plurality of sets of accounting bits, the second plurality of cache lines being different cache lines in the processor cache than the  and each lacking corresponding address and value portions when reserved; and
stored control logic that is configured to use the plurality of sets of accounting bits in the second plurality of cache lines to track trace logging information for the first plurality of cache lines.
9.	(Currently Amended) A method, implemented at a computing device that includes a plurality of processing units and a processor cache that is shared by the plurality of processing units, and which is configured to cache data from a memory device, the method for facilitating recording a trace of code execution using reserved cache lines in the processor cache, the method comprising:
using a first plurality of cache lines in the processor cache to cache data from the memory device, the first plurality of cache lines each comprising at least (i) an address portion for storing a memory address within the memory device, and (ii) a value portion for storing a value associated with the memory address;
reserving a second plurality of cache lines in the processor cache to store a plurality of sets of accounting bits, each set of accounting bits comprising a plurality of accounting bits and being associated with a different cache line in the first plurality of cache lines, each cache line in the second plurality of cache lines storing two or more of the plurality of sets of accounting bits, the second plurality of cache lines being different cache lines in the processor cache than the first plurality of cache lines and each lacking corresponding address and value portions when reserved; and
using the plurality of sets of accounting bits in the second plurality of cache lines to track trace logging information for the first plurality of cache lines.
16.	(Currently Amended) A storage hardware storing computer-executable instructions that are executable to cause a computing device to facilitate recording a trace of code execution using reserved cache lines in a processor cache, the computer-executable instructions including instructions that are executable to cause the computing device to at least:
use a first plurality of cache lines in the processor cache to cache data from a memory device, the first plurality of cache lines each comprising at least (i) an address portion for storing a memory address within a memory device, and (ii) a value portion for storing a value associated with the memory address;
reserve a second plurality of cache lines in the processor cache to store a plurality of sets of accounting bits, each set of accounting bits comprising a plurality of accounting bits and being associated with a different cache line in the first plurality of cache lines, each cache line in the second plurality of cache lines storing two or more of the plurality of sets of accounting bits, the second plurality of cache  and each lacking corresponding address and value portions when reserved; and
use the plurality of sets of accounting bits in the second plurality of cache lines to track trace logging information for the first plurality of cache lines.

Reasons for Allowance
3.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
4.	Claim 1 recites the limitation of “a second plurality of cache lines in the processor cache that are reserved to store a plurality of sets of accounting bits, each set of accounting bits comprising a plurality of accounting bits and being associated with a different cache line in the first plurality of cache lines, each cache line in the second plurality of cache lines storing two or more of the plurality of sets of accounting bits, the second plurality of cache lines being different cache lines in the processor cache than the first plurality of cache lines and each lacking corresponding address and value portions when reserved; and stored control logic that is configured to use the plurality of sets of accounting bits in the second plurality of cache lines to track trace logging information for the first plurality of cache lines.” This limitation is taught in the specification, para. 80 and and fig. 4a. This limitation in combination with other recited limitations of claim 1 is not taught or suggested by the prior art of record. Claims 9 and 16 recite similar limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
5.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
6.	Per the instant office action, claims 1-20 are allowed.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132